DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 13, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 7 – 12, 15 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (US 2018/0284477 A1) in view of Zamora (US 6,194,664 B1).

Regarding Claim 1, Minamisawa discloses an optical unit (Fig 1-20) comprising: a movable body (10,5) provided with an optical module (2); a fixed body (24); a support mechanism (8,29,3,11) that supports the (movable) body (10,5,6) to be (rotatable) ([0042-0044,0076]) with respect to the fixed body about at least one rotation axis (R1,R2) intersecting an optical axis direction (L) of the optical module as a direction of a rotation axis (L,R1,R2); a flexible printed circuit board (200,300,400) that has a first end connected to a connection part (104) provided on the movable body (10,5), the flexible printed circuit board being disposed on a side (see Fig 11) in a first intersecting direction intersecting the optical axis direction (L) with respect to the movable body (10,5); and a fixing part (500,510; 210; 220; [0080-0083]; “fixing part”; “stiffener plate”) that is disposed so as to be superposed onto a bent part (see Fig 11; note that the claim language has not defined structural boundaries for this “bent part” and “part” is interpreted as a region or portion that is in a bent state) formed by bending the flexible printed circuit board (200,300), wherein the fixing part  (500,510 )has a shape (see Fig 1-20), and the fixing part (500,510; 210; 220) is at least partially fixed (interpreted to mean attached, connected) to the bent part (note that the claim language has not defined structural boundaries or periphery for this “bent part” and “part” is interpreted as a region or portion that is in a bent state).
Applicant has not defined structural boundaries or periphery for the claimed “bent part” and the fixing part does have a shape that seemingly conforms to an overall portion as defined by the Office below as “bent part”.  In order to speed prosecution the Office will assume the Applicant shall better define the “bent part” and thus assume then that Minamisawa would not explicitly disclose wherein the fixing part has a shape conforming to a bent shape of the bent part.
Zamora teaches of a unit (Fig 1-4) comprising: a movable body (99); a fixed body (97); a flexible circuit (13; Column 1, lines 10-35) board that has a first end connected to a connection part (21) provided on the movable body (99), the flexible circuit (13) being disposed with respect to the movable body; and a fixing part (11; 41,43,45) that is disposed so as to be superposed onto a bent part (bent portions seen in Fig 1-4) formed by bending the flexible circuit (13), wherein the fixing part (11) has a shape (at 41, 43, 45) conforming to a bent shape of the bent part and the fixing part (11) is at least partially fixed to the bent part (see Fig 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit as disclosed by Minamisawa, wherein the fixing part has a shape conforming to a bent shape of the bent part as taught by Zamora, in order to minimize bend radii, maintain bend radii, extend the life of the flexible printed circuit, minimize bending stress, provide resilience, allow for repeated flexing and prevent premature failure or fatigue (Zamora, Column 1, line 55-Column 2, line 25, Column 3, line 35-Column 4, line 25, Column 5, lines 20-41).
Claim 1 claims “movable” and “rotatable”; it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.


    PNG
    media_image1.png
    547
    538
    media_image1.png
    Greyscale

Annotated Fig 13 from Minamisawa (US 2018/0284477 A1)
Regarding Claim 2, Minamisawa further discloses the optical unit (Fig 1-20), wherein the fixing part (500,510; 210; 220) fixes an outside (note that there is no datum of reference to establish “outside”; see Fig 13 showing 210,220 is on an outside with respect to a bend in 200 on left side of Fig 13; note that the claim language has not defined structural boundaries for this “bent part” and “part” is interpreted as a region or portion that is in a bent state) of the bent part (note that the claim language has not defined structural boundaries for this “bent part” and “part” is interpreted as a region or portion that is in a bent state) of the flexible printed circuit board (200,300).

Regarding Claim 3, Minamisawa further discloses the optical unit (Fig 1-20), wherein the fixing part fixes an inside (note that there is no datum of reference to establish “inside”; see Fig 13 showing 210 is on an inside with respect to a bend in 200 on left side of Fig 13; note that the claim language has not defined structural boundaries for this “bent part” and “part” is interpreted as a region or portion that is in a bent state) of the bent part of the flexible printed circuit board (200).

Regarding Claim 4, Minamisawa further discloses the optical unit (Fig 1-20), wherein the fixing part (500,210,220) is a plate member (see Fig 15 showing 500 as a plate member; see Fig 35 showing 210,220 as a plate member) having a first flat portion (portion or region at 522), a second flat portion (portion or region at 522), and a curved portion (portion or region at 541 shows a curved surface in Fig 15; portion or region at 530 shows a curved surface in Fig 15) located between the first flat portion and the second flat portion.
Regarding Claim 5, Minamisawa further discloses the optical unit (Fig 1-20), wherein the flexible printed circuit board (200,300,400) extends from the first end in an extension direction (length direction of circuit boards), and a length (for example, a width of 542 is shown narrower than a width of 200 or 300 or 400; note that the claims have not defined which length of the fixing part) of the fixing part (500,510; 210; 220) along a width direction perpendicular to the extension direction is smaller than a length (for example the length across the entire 200, 300 or 400; note that the claims have not defined which length of the flexible printed circuit board) of the flexible printed circuit board (200,300,400) along the width direction on a plane same as the flexible printed circuit board.

Regarding Claim 7, Minamisawa further discloses the optical unit (Fig 1-20), further comprising a reinforcing part (600,601,604,605; see Fig 11,18,20 showing 600 provides some reinforcement to the assembly; note that the claim language has not defined structural boundaries for this “part” and “part” is interpreted as a region or portion or area) that is bonded (see Fig 11,20 showing 600 is bonded or fixed together or connected or joined with 220; note that the claim language has not defined an adhesive for bonding and bond is interpreted to mean joined or connected; https://www.thefreedictionary.com/bond) to the flexible printed circuit board (200,300) and engaged with the fixing part (220).

Regarding Claim 8, Minamisawa further discloses the optical unit (Fig 1-20), wherein the fixing part (220) is provided with a recess (222,223), and the reinforcing part (at 604,605) is placed in the recess of the fixing part (220).

Regarding Claim 9, Minamisawa further discloses the optical unit (Fig 1-20), wherein the reinforcing part is bonded (see Fig 11 showing 600 is bonded or fixed together with 220; note that the claim language has not defined an adhesive for bonding and bond is interpreted to mean joined or connected; https://www.thefreedictionary.com/bond) to the fixing part (220).

Regarding Claim 10, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), wherein the fixing part (11; 41,43,45) is a plate member (41,43,45) having a first flat portion (a longitudinal distal end portion of 41,43,45; this is shown as flat in Fig 2 and having a wider latitudinal width; note that the claim language has not defined structural boundaries for this “portion”), a second flat portion (the other longitudinal distal end portion of 41,43,45; this is shown as flat in Fig 2 and having a wider latitudinal width; note that the claim language has not defined structural boundaries for this “portion”), and a curved portion (a middle portion of 41,43,45; this is shown as flat in Fig 3-4 having a curved shape; note that the claim language has not defined structural boundaries for this “portion” and portions can overlap) located between and connecting the first flat portion and the second flat portion, a shape of the curved portion conforming to the bent shape of the bent part (bent portion of 13).

    PNG
    media_image2.png
    601
    497
    media_image2.png
    Greyscale

Annotated Fig 3 from Zamora (US 6,194,664 B1)

Regarding Claim 11, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Minamisawa further discloses the fixed body (24).
Zamora further teaches the optical unit (Fig 1-4), wherein the first and second flat portions (longitudinal distal end portions of 41,43,45; this is shown as flat in Fig 2 and having wider latitudinal widths) extend from first and second ends (longitudinal ends of the curved portion) of the curved portion, respectively, toward the fixed body (as already taught by Minamisawa; see how Zamora shows in Fig 4 how 41,43,45 can be applied in both directions and thus Minamisawa in view of Zamora teaches the curved portion can be placed such that it is positions towards the fixed body).

Regarding Claim 12, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Minamisawa further discloses the fixed body (24).
Zamora further teaches the optical unit (Fig 1-4), wherein the first and second flat portions (longitudinal distal end portions of 41,43,45; this is shown as flat in Fig 2 and having wider latitudinal widths) extend from first and second ends (longitudinal ends of the curved portion) of the curved portion, respectively, away from the fixed body (as already taught by Minamisawa; see how Zamora shows in Fig 4 how 41,43,45 can be applied in both directions and thus Minamisawa in view of Zamora teaches the curved portion can be placed such that it is positions away from the fixed body).

Regarding Claim 15, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), wherein the fixing part (11) has spring property (Column 3, lines 13-20; “elastomeric”; https://www.thefreedictionary.com/elastic : ‘springy’).

Regarding Claim 16, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), wherein the shape of the fixing part (11) is a U shape (see Fig 4 at 41,43,45).

Regarding Claim 17, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), further comprising a reinforcing part (31,33,35; note that the claim language has not defined structural boundaries for this “part” and “part” is interpreted as a region or portion or area) that is bonded (see Fig 1-4 showing 31,33,35 is bonded or fixed together or connected or joined with 13; note that the claim language has not defined an adhesive for bonding and bond is interpreted to mean joined or connected; https://www.thefreedictionary.com/bond) to the flexible printed circuit board (13) and engaged with a recess (apertures in assembly accepting fasteners 55) in the first flat portion (a longitudinal distal end portion of 41,43,45; this is shown as flat in Fig 2 and having a wider latitudinal width).

Regarding Claim 18, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), wherein the reinforcing part (31,33,35) is bonded to the fixing part (41,43,45).

Regarding Claim 20, Minamisawa in view of Zamora teaches the limitations of the preceding claim and Zamora further teaches the optical unit (Fig 1-4), wherein the fixing part (41,43,45) is a flat plate member (see Fig 2) bent (see Fig 3-4) to have the first flat portion (a longitudinal distal end portion of 41,43,45; this is shown as flat in Fig 2 and having a wider latitudinal width), the second flat portion (the other longitudinal distal end portion of 41,43,45; this is shown as flat in Fig 2 and having a wider latitudinal width), and the curved portion (a middle portion of 41,43,45; this is shown as flat in Fig 3-4 having a curved shape).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa (US 2018/0284477 A1) in view of Zamora (US 6,194,664 B1) as applied to claim 1 above, and further in view of Yaguchi (US 2012/0184130 A1).

Regarding Claim 6, Minamisawa in view of Zamora teaches the limitations of the preceding claim.
Minamisawa does not explicitly disclose the optical unit, wherein the fixing part is made of metal.
Yaguchi teaches of a unit (Fig 1-3) comprising plate a flexible cable (1,9; [0006,0012,0014,0098]; “FPC”, “FFC”), wherein a fixing part (10) is made of metal ([0071-0079,0098-0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit as taught by Minamisawa in view of Zamora, wherein the fixing part is made of metal as taught by Yaguchi, in order to provide reinforcement, provide rigidity, improve rigidity, provide strength, and provide strength greater than conductors in the printed circuit board (Yaguchi, [0029,0050,0071-0079,0098-0103]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896